In a condemnation proceeding, claimant appeals from so much of a partial final decree of the Supreme Court, Nassau County, dated April 29, 1977, as failed to (1) award compensation for the "going concern value” of its business and (2) value Damage Parcel No. 16 as though it were commercially zoned. Partial final decree affirmed insofar as appealed from, with costs. Claimant has failed to establish a "taking” of its parking lot business, in the traditional sense of that term, and is, therefore, not entitled to consequential damages for the destruction of its business upon the taking of the land. Nor has claimant established, with respect to Damage Parcel No. 16, either a valid nonconforming parking lot use or a reasonable probability of rezoning to commercial use (see Masten v State of New York, 11 AD2d 370, affd 9 NY2d 796). Latham, J. P., Cohalan, Damiani and Hawkins, JJ., concur.